       Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 1 of 18



 1
     MITCHELL D. GLINER,ESQ.
     Nevada Bar #003419
 2
     3017 W. Charleston Blvd.,#95
 3   Las Vegas, NV 89102
     (702)870-8700
 4
     (702)870-0034 Fax
     mgliner@glinerlaw.com
 5


 6   Attorney for Plaintiff
 7
                                 UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
     TIMOTHY FERGUSON
10
            Plaintiff                                         Case No. 2:20-cv-
11

     HYUNDAI CAPITAL AMERICA dba HYUNDAI
12
     MOTOR FINANCE,a foreign corporation
13                                                           JURY DEMANDED
            Defendant
14


15

                                               COMPLAINT
16

                                             JURISDICTION
17

            1.      The jurisdiction ofthis Court attains pursuant to the FCRA, 15 U.S.C. Section
18

     1681(p), and the doctrine of supplemental jurisdiction. Venue lies in the Southern Division of
19

     the Judicial District of Nevada as Plaintiffs' claims arose from acts ofthe Defendant perpetrated
20

     therein.
21

                                     PRELIMINARY STATEMENT
22


23
            2.      The Plaintiff brings this action for damages based upon Defendant's violations of

24
     the Fair Credit Reporting Act, 15 U.S.C § 1681 et seq. (hereinafter referred to as "FCRA").

25          3.      Plaintiff is a natural person and is a resident and citizen of the State of Nevada

26   and ofthe United States. Plaintiff is a "consumer" as defined by § 1681a(c) ofthe FCRA.

27          4.      Defendant Hyundai Capital America dba Hyundai Motor Finance, is a furnisher

28   of information as contemplated by FCRA § 1681s-2(a)&(b), who regularly and in the ordinary



                                                    Page I
Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 2 of 18
Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 3 of 18
Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 4 of 18
Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 5 of 18
Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 6 of 18
Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 7 of 18
Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 8 of 18
Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 9 of 18
Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 10 of 18
Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 11 of 18
Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 12 of 18
Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 13 of 18
Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 14 of 18
Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 15 of 18
Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 16 of 18
Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 17 of 18
Case 2:20-cv-00989-JAD-BNW Document 1 Filed 06/02/20 Page 18 of 18
